Citation Nr: 1616874	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  05-31 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU) prior to August 21, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to November 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 7, 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board previously considered this issue in December 2009, May 2011, and June 2012.  On remand, the RO granted TDIU from August 21, 2006 forward.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence shows that the Veteran's back disability rendered him unable to secure or follow a substantially gainful occupation prior to August 21, 2006.


CONCLUSION OF LAW

The criteria for TDIU prior to August 21, 2006 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's decision to grant TDIU, discussion of compliance with the Veterans Claims Assistance Act and implementing regulations is unnecessary.  

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

Typically, a veteran must meet specified disability rating thresholds to qualify for TDIU.  See 38 C.F.R. § 4.16(a).  The Veteran had a 40 percent rating prior to August 21, 2006 and therefore did not meet these requirements.  Nevertheless, VA's policy is to rate totally disabled all veterans who are unemployable.  See 38 C.F.R. § 4.16(b).  In accordance with the regulation, the RO referred the Veteran's claim to the Director, Compensation Service for extra-schedular consideration.  In a July 2015 decision, the Director denied the Veteran's claim for individual unemployability based on extra-schedular consideration.  As such, the Board may now consider unemployability on an extra-schedular basis.  See Wages v. McDonald, 27 Vet. App. 233.    

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

The Board reviewed the evidence and finds that the Veteran was unemployable for VA purposes prior to August 21, 2006.  See 38 C.F.R. § 4.16.

The evidence shows that the Veteran's service-connected back disability caused him to be unable to secure or follow a substantially gainful occupation prior to August 21, 2006.  The September 2003 spine examiner recorded that the Veteran was unable to stand long enough to assess posture and had signs of radiculopathy in both lower extremities with decreased strength, power, and sensation.  The Veteran reported that he had been wheelchair bound since the mid-1990s and gained about 200 pounds after the back injury.  He noted that he was unable to stand, walk, bend, climb stairs, shop, drive a car, or complete many household chores.  Private treatment records from August 2004 note that the Veteran had continuous bilateral radiculopathy, could not stand, had poor leg strength, and could not flex his back without increased pain.  During the July 2006 examination, the Veteran reported bilateral leg pain radiating from his back, he could only take about four steps without weakness, and he had used a motorized wheelchair for approximately 10 years.  He also reported using a hospital bed with orthopedic bars to be able to maneuver in bed.  The Veteran's work history includes primarily physical labor.  He has an eighth-grade education.  After service, the Veteran worked as an inspector in a factory until approximately 1970.  See September 2003, July 2006 examinations; October 1990 and April 2008 statements.  He did missionary and social work in Mexico until the early 1990s where they built a community church.  See id.  He did not engage in any sort of work after the early 1990s.  See id.  

The Director of Compensation Service found that the Veteran had multiple severely disabling conditions not related to service, including congestive heart failure, morbid obesity, hypertension, phlebitis, cellulitis, hernia, and sleep apnea.  The Director's decision suggests that the Veteran's use of a wheelchair could be related to these non-service connected conditions.  Indeed, the August 2004 private provider noted that the Veteran's spine condition was complicated by factors including obesity, cellulitis, and chronic pain.  Nevertheless, in situations where disabling effects cannot be clearly linked to a service-connected or non-service connected cause, all reasonable doubt is resolved in the Veteran's favor and disabling effects will be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 4.3.  Thus, the Board finds that the Veteran's need for a wheelchair and limited ability to stand and walk should be attributed to his service-connected back disability.  Additionally, the evidence shows that the Veteran's back disability had generally the same level of impairment prior to August 21, 2006 as it did after that date, when TDIU was awarded by the RO.  His education and work history made him ill-suited for sedentary or office jobs.  Therefore, the Board finds that the Veteran's service-connected back disability rendered him unemployable for VA purposes.  


ORDER

Compensation for TDIU prior to August 21, 2006 is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


